PER CURIAM.
Appellant was found guilty by a jury of armed robbery and sentenced by the trial court to thirty years imprisonment in the state penitentiary.
Appellant has appealed the judgment and sentence. The grounds relied on by appellant for reversal are: (1) the improper and prejudicial remarks of the prosecutor; (2) the court’s admission into evidence of a prejudicial photograph from police files; and (3) the court’s restriction upon defense counsel’s closing argument and the limitation of his cross-examination of a state’s witness.
An appellant, in an appeal in a criminal case, has the burden of showing that the trial proceedings were so infected with prejudicial error as to compel a reversal of the judgment. Such error must be clearly demonstrated by appellant.
The grounds relied on by appellant for reversal have been considered by us in the light of the record, briefs and arguments of counsel and we find that no reversible error has been shown. The record discloses that the verdict is supported by *1212the evidence and that the several rulings of the trial court challenged by the appellant do not on the record constitute harmful error. Duncan v. State, 450 So.2d 242 (Fla. 1st DCA 1984); Betsy v. State, 368 So.2d 436 (Fla. 3d DCA 1979).
Therefore the judgment and sentence appealed are affirmed.
Affirmed.